PER CURIAM.
The record in this case reveals that the petition in error with case-made attached was filed in this court on April 25, 1957. The record also reveals that the case-made was settled by stipulation and agreement of the parties on March 18, 1957, and certified by the court clerk on March 29, 1957.
It is apparent that this court has no jurisdiction to hear and determine this case on appeal. 12 O.S.1955 Supp. § 972 requires that appeals be filed within twenty days of the date the case-made is settled. This is a jurisdictional requirement that cannot be waived by the parties or overlooked by this court. Although no motion to dismiss has been filed, it is the duty of this court to examine into its jurisdiction in each case and if it is without jurisdiction, to dismiss the appeal. Video Independent *1114Theatres, Inc., v. Walker, Okl., 308 P.2d 958.
Appeal dismissed.
WELCH, C. J., CORN, V. C. J., and HALLEY, JOHNSON, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ-, concur.